Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered November 5, 1981, convicting him of robbery in the second degree (two counts), and criminal possession of stolen property in the second degree, upon a jury verdict, and *632imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Under the circumstances of this case the hearing court correctly found that the identifying witness had an independent source for his identification. The witness viewed the defendant from a distance of inches, under very good lighting conditions, for two or three minutes during the robbery which took place inside a subway token booth (see, People v Smalls, 112 AD2d 173). We have considered the defendant’s other contention and find it to be without merit. Niehoff, J. P., Lawrence, Weinstein and Sullivan, JJ., concur.